— Order insofar as appealed from unanimously reversed, without costs of this appeal to either party, and motion denied, without costs, without prejudice to the right to renew the motion upon proper and sufficient papers, if so advised. Memorandum: The State appeals from that part of the Court of Claims order which permitted discovery and inspection of the stairs of a building at Marey State Hospital, with the right to take pictures and make sketches thereof. The only affidavit furnished in support of the motion was that of claimant’s attorney. The only fact it contained wás the averment that the claimant, who has now been "discharged from the hospital, informed deponent *551that, “ slip was ran?pd to suffer a fall on the said stairs and as a result- thereof suffered serious bodily injuries”. The State does not. appeal from that part of the order granting inspection of the hospital’s records, it may well he that such an examination may give claimant sufficient information on which to make a more specific application for the photographs and drawings she seeks. No reason was given in the attorney’s affidavit why claimant could not have made an affidavit giving additional facts as to the happening of the accident, or explaining why, even with such facts as claimant could furnish him, a claim was not filed. Section 11 of the Court of Claims Act merely requires a statement of the time when and the place where the claim arose, the nature of the claim, and the injuries and damages claimed to have been sustained. Under the liberal provisions of CPLR 3102 claimant may well be entitled to the discovery and inspection she seeks if she supports her motion with proper papers. (Di Santo v. State of New York, 22 A D 2d 289.) The reversal of the appealed portion of the order is made, therefore, without prejudice so that claimant may have the opportunity of renewing her motion upon sufficient papers if so advised. (Appeal from certain parts of an order of Court of Claims which grants claimant’s motion to permit discovery and inspection of certain stairs at Marcy State Hospital.) Present — Williams, P. J., Bastow, Goldman and Del Vecchio, JJ.